DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15 and 21-24 are currently pending. The previous 112 rejections have been withdrawn due to the Applicant’s amendment to the claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse et al. US Publication 2013/0338467 (hereinafter Grasse) in view of Hewitt et al. US Publication 2004/0153049 (hereinafter Hewitt) in view of Koblish et al. US Publication 2010/0217184 (hereinafter Koblish) and in further view of Hayzelden US Publication 2003/0097128 (hereinafter Hayzelden).
Regarding claims 15 and 21, Grasse discloses a diagnostic catheter (Figures 1 and 5, see also [0007]) comprising: a shaft (element 12) having a tubular core (element 23 at Figure 2A), a braided layer surrounding the tubular core (layer 29) and formed from stainless steel strands ([0064]), a radially inner layer surrounding the braided layer (element 37, see Figure 2A) and formed from a polyimide material ([0061]), and a radially outer layer surrounding the radially inner layer (element 21), and wherein the radially outer layer is molded over the radially inner layer (Figure 2A which shows the two layers directly in contact with each other; the extruding process is a product by process limitation and only at present requires the two layers to be directly in contact with each other, see MPEP 2113); a handle assembly operatively associated with a proximal end portion of the shaft for controlling the catheter (handle 18); and an electrode assembly joined to a distal end portion of the shaft for conducting a mapping procedure ([0007] at elements 16), and a distal loop portion having a plurality of spaced apart electrodes (electrodes 16 on distal ends at 14 as per Figures 1 and 5), but is silent on the bonded joint, the materials for the radially outer layer and the tubular core, and the relative sizing of the outer radial layer.
Hewitt discloses a similar diagnostic catheter shaft (medical tube; Figure 3) comprising a tubular core (10) formed from a thin layer of polyimide ([0034]; Figure 5A) and including a lumen (Fig. 3C, 3D, 9A, and 9B). A braided layer (20) made of stainless steel ([0039], see also Figure 9) is disposed over the tubular core. A relatively thick outer layer (30; Figs. 3c, 3D, 9B) surrounds all the inner layers and is formed from a polyether block amide material (PEBA or Pebax™; para. [0047]). Hewitt teaches that polyimide is equivalent to or used with PTFE (which is the material Grasse utilizes as per [0059]) and improves performance of the inner catheter layers ([0034]), and PEBA is a useful outer jacket because the flexibility of the overall device is easily controlled ([0047]). Given the suggestions in Grasse to utilize equivalent polymers and the teachings of Hewitt to use thin inner layers of polyimide with thicker outer layers of polyether block amides (size comparison at Figure 9B, elements 10 and 30), it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use polyether block amides and polyimides for the plastic layers in the same places of Grasse, for the same predictable results and advantages.
Grasse discloses that the tubular portions are made of thermoplastic elastomer ([0059] and [0061] which mentions that the inner and outer layers are made of such materials), but again a bonded joint is not disclosed. Koblish teaches a mapping catheter that includes various tubular portions (112 and 112) of the catheter tubing that include a bonded joint between each of them ([0011]). It would have been obvious to the skilled artisan before the effective filing date to utilize the bonded joint as taught by Koblish with the device of Grasse for the same predictable results and advantages as outlined in Koblish ([0007]).
Grasse shows that the radially inner layer includes a radial thickness greater than the tubular core (Figure 2A at elements 23 and 37) but does not detail that the radially outer layer is larger than the radially inner layer. Hayzelden teaches a steerable catheter that includes multiple layers (elements 44, 42, 40 which are the same elements as shown but unlabeled in Figure 6b with the addition of a tubular core 54; element 44 is considered the outer radial layer), where the outer radial layer is the thickest radially, and the remaining layers decrease in thickness from larger to smaller as one moves towards the interior lumen of the device. Given the lack of criticality as to why the layers have the relative thickness that they do, it would have been obvious to the skilled artisan before the effective filing date top utilize the thicker radially outer layer as taught by Hayzelden with the layer of Grasse as predictable results would have ensued (protecting the interior components with a thicker outer layer). Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Grasse discloses a catheter with an outer diameter of 5-7 French but does not disclose it to be smaller than about 4 or 3.3F. Hewitt teaches that the catheters made with the disclosed techniques and materials can have an outside diameter of 1.7-2.4F ([0065]-[0096] discussing the diameter at various points along the catheter). Hewitt teaches these small diameter catheters are suitable for procedures in anatomical structures that are small and require strenuous manipulation for navigation to the target ([0004], [0009], [0011]). These dimensions are all less than 4F, and an outer diameter of 2.4 F is also about 3.3F. Given the intended use of the Grasse device, and the advantages taught by Hewitt, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use the materials and overall thicknesses of Hewitt to make the device of Grasse for the predictable result of a catheter that is stronger and smaller. 
Regarding claim 24, Grasse is silent on the length of the catheter, though mentions it should be about 128cm ([0057]). Hewitt teaches a catheter that has a total length of about 156 cm with a usable length of about 146 cm ([0007] which mentions that the sizing can be from 100-200cm in length). However, given the intended use of all the devices (particularly Grasse), the disclosed dimensions (particularly the catheter lengths and diameters), and the high level of skill for the ordinary artisan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any appropriate spacing, length, or other dimension for the micro-catheter of Grasse (as modified by Hewitt and Koblish) as a matter of routine design choice. The applicant has not disclosed that the claimed sizes provide an advantage, are used for a particular purpose, or solve a stated problem over the various teachings of Grasse, Hewitt, and Koblish. These modifications would have been considered a mere design consideration which fail to patentably distinguish over the prior art.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse in view of Hewitt, Koblish, and Hayzelden, as applied to claim 15, and in further view of Roy et al. US Publication 2012/0116200 (hereinafter Roy).
Regarding claim 22, Grasse is silent on the exact sizing of the loop size. Roy teaches a diagnostic catheter wherein the electrode assembly has a loop size of about between 15 mm and 20 mm ([0009] which mentions a loop length of about 15-25mm). It has been held that a mere change in sizing that would not perform differently than the prior art device is not patently distinguishable from the prior art device, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to the skilled artisan before the effective filing date to optimize the loop sizing as taught by Koblish with the device of Grasse as predictable results would have ensued (allowing for a larger loop to further allow a larger targeted area).
Regarding claims 23, Grasse discloses that the electrodes have an operative length of about 1 mm or more (the electrodes are sized at about 2mm as per [0089]), but is silent on the spacing. Roy teaches a similar catheter that includes electrodes about 1mm in width with even spacing across 9-10 electrodes at a spacing of 5 or 7mm both of which are “about 6mm, see [0010]). It has been held that the placement of electrical contacts on a conductivity measuring device is an obvious matter of design choice as the functionality does not change, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the spacing as taught by Roy with the device of Grasse as obvious matter of design choice.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. The Applicant is correct in that Grasse does not disclose the new limitations to claim 15 regarding the relative sizing, however new art has been applied above to remedy the deficiencies of the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794